(7/93)

United States District Court

for
District of New Jersey
Report on Offender Under Supervision

Name of Offender: Marlon Bellefleur Cr.: 2:17-CR-72
. PACTS #: 1461381

Name of Sentencing Judicial Officer: THE HONORABLE KATHARINE S. HAYDEN
SENIOR UNITED STATES DISTRICT JUDGE

Date of Original Sentence: 01/25/2017
Original Offense: 18 U.S.C. 1349: Conspiracy to commit mail and wire fraud — Count 1
18 U.S.C.1341; 18:2: Mail fraud; Aiding and abetting — Count 2
18 U.S.C.1343; 18:2: Wire fraud; 18:2 Aiding and abetting — Counts 3-4

Original Sentence: Time served and 36 months supervised release to run concurrently with all counts

Special Conditions: Special Assessment, Restitution, Community Service — Hours, Drug Treatment, No
New Debt/Credit,.Financial Disclosure

Type of Supervision: Supervised Release Date Supervision Commenced: 01/25/2017
NONCOMPLIANCE SUMMARY
The offender has not complied with the following condition(s) of supervision:

Violation Number Nature of Noncompliance

1 The defendant shall satisfy the amount due (Restitution) in monthly
installments of not less than $200 to commence 30 days after imposition of
judgment. It is further ordered that the defendant shall pay to the United
States a total special assessment of $400, which shall be due immediately.

To date, the defendant has not satisfied his restitution obligation in full.

U.S. Probation Officer Action:

This case originated from the Eastern District of Pennsylvania and a Transfer of Jurisdiction was accepted
by Your Honor on February 28, 2017.

The Offender is scheduled to expire from Supervised Release on January 24, 2020, and there remains an
outstanding restitution balance of $115,394.93. The offender’s last payment was in the amount of $50.00
that was paid on June 11, 2019. His special assessment of $400.00 has been satisfied.

We are requesting that the offender be permitted to expire without prejudice in the interest of justice. The
offender has generally complied with the standard and special conditions of supervised release. He is
employed as an Environmental Technician for Hydrochem PSC and was previously employed as a field
technician at Eisco.

 

 
Marlon Bellefleur

Home contacts have been conducted throughout the offender’s time on supervised release to verify his
current residence. All drug tests remain negative and he has completed his 100 hours of community service.
Furthermore, he has generally complied with his restitution payments.

Respectfully submitted,

CAfonse A. Femandes
By: Afonso A. Fernandes
U.S. Probation Officer
Date: 12/26/2019

 

Please check a box below to indicate the Court’s direction regarding action to be taken in this case:

J No Formal Court Action to be Taken at This Time (as recommended by the Probation Office)
Submit a Request for Modifying the Conditions or Term of Supervision

‘™ Submit a Request for Warrant or Summons

Other eb A RO

oe of Judicial Officer

es

Date

 

 

 

 

 
